UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-Q/A Amendment No. 1 (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 o Transition report under section 13 or 15(d) of the Exchange Act For the transition period from to Commission File Number 000-31380 APPLIED MINERALS, INC. (Exact name of registrant as specified in its charter) Delaware 82-0096527 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 110 Greene Street – Suite 1101, New York, NY (Address of principal executive offices) (Zip Code) (800) 356-6463 (Issuer’s Telephone Number, Including Area Code) Former name, former address, and former fiscal year, if changed since last report: Indicate by check whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES x NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller-reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filero Accelerated Filer x Non-accelerated Filer o Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES o NO x The number of shares of the registrant’s common stock, $0.001 par value per share, outstanding as of May 8, 2012 was 89,154,021. DOCUMENTS INCORPORATED BY REFERENCE:None. Table of Contents EXPLANATORY NOTE We are filing this Amendment No.1 on Form 10-Q/A to amend and restate in their entirety the following items of our Quarterly Report on Form 10-Q for the quarter ended March31, 2012 as originally filed with the Securities and Exchange Commission on May8, 2012 (the “Original Form10-Q”): (i) Item1 of Part I “Financial Information,” (ii) Item2 of Part I, “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” (iii) Item4 of PartI, “Controls and Procedures,” (iv) Item6 of PartII, “Exhibits”, and (v) Updated the signature page, the certifications of our Chief Executive Officer and Chief Financial Officer in Exhibits 31.1, 31.2, 32.1 and 32.2, and our condensed consolidated financial statements formatted in Extensible Business Reporting Language (XBRL) in Exhibits 101. During the second quarter of 2012, in valuing its warrant derivative, the Company utilized a binomial lattice model after previously utilizing a Black-Scholes model for its warrants issued on December 22, 2011.This more complex, lattice model valuation, resulted in a restatement of the Company’s first quarter 2012 condensed consolidated financial statements for the following adjustments: a $2,249,500 adjustment to Gain/Loss on revaluation of warrants and the Warrant derivative and a $780,000 reclassification between the Warrant derivative and Additional Paid-In-Capital.This resulted in a $2,249,500 decrease to net loss and $0.03 increase of earnings per share for the first quarter of 2012.The aforementioned adjustments are non-cash and do not affect the Company’s operating income, but the Company revised its valuation methodology to conform to SEC guidance concerning equity valuations with down-round provisions and call options. In addition, we have reclassified certain accounts, such as Land and Mining Property, Property & Equipment, Cost of Sales and Other Income, to conform to our current presentation on our second quarter 2012 condensed consolidated financial statements. No other sections were affected, but for the convenience of the reader, this report on Form 10-Q/A restates in its entirety our Original Form10-Q, with footnotes indicating changes in balances as they apply to the restatement. This report on Form 10-Q/A is presented as of the filing date of the Original Form10-Q and does not reflect events occurring after that date, or modify or update disclosures in any way other than as required to reflect the restatement described above. 1 APPLIED MINERALS, INC. (An Exploration Stage Company) FIRST QUARTER 2-Q/A TABLE OF CONTENTS PART I.FINANCIAL INFORMATION Page(s) Item 1. Condensed Consolidated Financial Statements Balance Sheets at March 31, 2012 (unaudited) and December 31, 2011 3 Statements of Operations (unaudited) for the Three Months Ended March 31, 2012 4 Statements of Cash Flows (unaudited) for the Three Months Ended March 31, 2012 6 Notes to the Condensed Consolidated Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4. Controls and Procedures 20 PART II.OTHER INFORMATION Item 1. Legal Proceedings 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3. Defaults Upon Senior Securities 21 Item 4. Mine Safety Disclosures 21 Item 5. Other Information 21 Item 6. Exhibits 21 Signatures Certification under Sarbanes-Oxley Act of 2002 2 Table of Contents PART I. FINANCIAL INFORMATION APPLIED MINERALS, INC. (An Exploration Stage Mining Company) CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December 31, (Unaudited) ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable, net of allowance of $25,106 March 31, 2012 (unaudited) and $11,938 December 31, 2011 Deposits and prepaid expenses Total Current Assets Property and Equipment Land and mining property Property and equipment, net of depreciation Total Property and Equipment Other Assets Assets held for sale Total Other Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Accounts payable and accrued liabilities $ $ Stock awards payable Current portion of notes payable Current portion of leases payable -0- Warrant derivative (a) Total Current Liabilities Long-Term Liabilities Long-term portion of notes payable Total Long-Term Liabilities Total Liabilities Commitments and Contingencies - 0 - - 0 - Stockholders’ Equity Preferred stock, $0.001 par value, 10,000,000 shares authorized, noncumulative, nonvoting, nonconvertible, none issued or outstanding -0- - 0 - Common stock, $0.001 par value, 120,000,000 shares authorized, 89,142,169 and 89,119,405 shares issued and outstanding at March 31, 2012 and December 31, 2011, respectively Additional paid-in capital (a) Accumulated deficit prior to the exploration stage ) ) Accumulated deficit during the exploration stage ) (a) ) Total Stockholders’ Equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ (a) See Note 3 for a description on the restatement relating to the Warrant derivative. The accompanying condensed notes are an integral part of these condensed consolidated financial statements. 3 Table of Contents APPLIED MINERALS, INC. (An Exploration Stage Mining Company) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the three months ended For the Period January 1, 2009 (Beginning of Exploration Stage) March 31, Through 2012 2011 March 31, 2012 REVENUES $ 55,402 $ 44,468 $ 148,354 OPERATING (INCOME) EXPENSES: Production costs 42,492 21,075 123,070 Exploration costs 774,961 670,854 7,301,222 General and administrative 2,010,420 907,651 13,445,856 (Gain) loss from disposition of land and equipment -0- (1,000 ) (4,523 ) Loss on impairment of equipment -0- - 0 - 55,122 Total Operating Expenses 2,827,873 1,598,580 20,920,747 Net Operating Loss (2,772,471 ) (1,554,112 ) (20,772,393 ) OTHER INCOME (EXPENSE): Interest expense, net, including amortization of deferred financing cost and debt discount (3,190 ) (136,516 ) (1,462,235 ) Gain on revaluation of warrants 990,000 (a) -0- 1,215,000 Loss on revaluation of stock awards (21,000 ) (1,000 ) (240,500 ) Other income (expense) (544 ) (3,510 ) 435,310 Total Other Income (Expense) 965,266 (141,026 ) (52,425 ) Loss from exploration stage, before income taxes (1,807,205 ) (1,695,138 ) (20,824,818 ) Provision (benefit) for income taxes - 0 - - 0 - - 0 - Net Loss from Exploration Stage Before Discontinued Operations (1,807,205 ) (1,695,138 ) (20,824,818 ) Net income (loss) from discontinued operations (1,835 ) (910 ) 51,547 Net Loss from Exploration Stage After Discontinued Operations (1,809,040 ) (1,696,048 ) (20,773,271 ) Net income (loss) attributable to non-controlling interest -0- 24 (52,320 ) Net Loss Attributable to Applied Minerals, Inc. $ (1,809,040 ) $ (1,696,024 ) $ (20,825,591 ) (a) See Note 3 for a description on the restatement relating to the Warrant derivative. The accompanying condensed notes are an integral part of these condensed consolidated financial statements. 4 Table of Contents APPLIED MINERALS, INC. (An Exploration Stage Mining Company) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (continued) For the three months ended March 31, Earnings Per Share Information (Basic and Diluted): Net loss per share before discontinued operations $ ) $ ) Net income (loss) per share from discontinued operations -0- - 0 - Net Loss Per Share (Basic and Diluted) $ ) $ ) Weighted Averages Shares Outstanding (Basic and Diluted) 5 Table of Contents APPLIED MINERALS, INC. (An Exploration Stage Mining Company) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the three months ended March 31, For the Period January 1, 2009 (Beginning of Exploration Stage ) through 2012 2011 March 31, 2012 Cash Flows From Operating Activities: Net loss $ (1,809,040 ) (a) $ (1,696,048 ) $ (20,825,591 ) Adjustments to reconcile net loss to net cash used in operations Depreciation 81,076 66,239 616,273 Amortization of deferred financing costs -0- 4,592 150,000 Amortization of discount – PIK Notes -0- - 0 - 367,534 Issuance of PIK Notes in payment of interest -0- - 0 - 863,870 Stock issued for director and consulting services 30,999 34,338 231,764 Fair value of warrants and options issued to consultants and directors 641, 112 429,029 3,558,409 Gain on revaluation of stock warrants (990,000 ) (a) -0- (1,215,000 ) Loss on revaluation of stock awards 21,000 1,000 240,500 Gain on stock award forfeiture -0- - 0 - (145,000 ) Gain on disposition of assets -0- (1,000 ) (4,523 ) Gain on settlement of debts -0- -0- (101,380 ) Other non-cash expense (income) -0- -0- (28,587 ) Provision for doubtful accounts -0- -0- 11,938 Loss on impairment of assets -0- - 0 - 66,881 Change in operating assets and liabilities: (Increase) Decrease in: Accounts receivable 10,248 17,075 (22,110 ) Mining supplies inventory -0- 325 -0- Deposits and prepaids (33,730 ) (15,847 ) 57,037 Increase (Decrease) in: Accounts payable and accrued expenses (10,538 ) 247,460 179,029 Net cash used by discontinued operations -0- 1,350 603,585 Net cash used by operating activities (2,058,873 ) (911,487 ) (15,395,371 ) Cash Flows From Investing Activities: Purchases of land improvements -0- - 0 - (72,923 ) Purchases of equipment and vehicles (49,389 ) (74,979 ) (503,460 ) Proceeds from sale of assets -0- 1,000 151,000 Net cash provided by discontinued operations -0- - 0 - 434,670 Net cash provided (used) by investing activities (49,389 ) (73,979 ) 9,287 Cash Flows From Financing Activities: Payments on notes payable (60,392 ) (62,597 ) (891,739 ) Payments on leases payable (10,094 ) (45,817 ) (431,088 ) Proceeds from insurance settlement -0- - 0 - 115,000 Proceeds from notes payable -0- - 0 - 124,129 Proceeds from PIK notes payable -0- - 0 - 9,600,000 Proceeds from sale of common stock -0- 2,250,000 14,185,000 Payments for legal settlement -0- - 0 - (170,000 ) Net cash used by discontinued operations -0- - 0 - (56,431 ) Net cash provided (used) by financing activities (70,486 ) 2,141,586 22,474,871 Net increase (decrease) in cash (2,178,748 ) 1,156,120 7,088,787 Cash and cash equivalents at beginning of period 10,170,536 1,642,340 903,001 Cash and cash equivalents at end of period $ 7,991,788 $ 2,798,460 $ 7,991,788 (a) See Note 3 for a description on the restatement relating to the Warrant derivative. The accompanying condensed notes are an integral part of these condensed consolidated financial statements. 6 Table of Contents APPLIED MINERALS, INC. (An Exploration Stage Mining Company) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the three months ended March 31, For the Period January 1, 2009 (Beginning of Exploration Stage) through March 31, 2012 Cash Paid For: Interest $ $ $ Income Taxes $
